Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-16 directed to a system non-elected without traverse.  Accordingly, claims 7-16 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 6, 17-26 are allowed. The art of record does not teach or render obvious a method for the cleaning of a circumferentially closed canal using light guide conducting a laser beam including the steps of a) a value of radiation received inside the light guide, the radiation is derived from an area surrounding the light guide, and b) a value of a change of reflection of light emitted into a fiber delivery system when a refraction index difference changes while immersing a fiber tip of the light guide into the cleaning fluid contained in the canal, light of the laser beam is amplitude modulated to differentiate it from ambient light and c) a value of a change in impedance via an outer metallization of the light guide and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOGESH P PATEL/           Primary Examiner, Art Unit 3772